Per Curiam : This is an appeal from the judgment of the county court of Cook county confirming an assessment in a supplemental proceeding levied to meet a deficiency caused by the contract price of paving Seventy-fourth street from Yates avenue to Bond avenue being in excess of the amount confirmed in the original proceeding. The original ordinance provided that the estimated cost of the improvement should be divided into five installments. The ordinance upon which the supplemental proceedings were based provided that the supplemental or additional assessment should be payable in one payment. The sole question in this case raised by counsel for appellant is, that the ordinance in the supplemental assessment is invalid because it did not divide the assessment into five installments, in the same manner as the original assessment was divided. This question has been settled adversely to appellant’s contention in the case of Goodrich v. City of Chicago, (ante, p. 18,) and for the reason set forth in that opinion the judgment of the county court of Cook county will be affirmed. Judgment affirmed.